Bloodworth, J.
1. No question for determination by this court is presented by a bill of exceptions pendente lite which ■ alleges: “Upon hearing argument on the indictment the same was overruled by the judge *189presiding in said case. To the overruling of said indictment the defendant then and there excepted, now excepts, and assigns said ruling so overruling said indictment as error on all the grounds contained therein, and now within the time allowed by law files these his bill of exceptions pendente lite and prays that the same may be certified as true, in order that the errors alleged to have been committed therein may be reviewed and reversed, and he will' ever pray.” (Italics ours.)
Decided April 10, 1918.
Indictment for forgery; from Laurens superior court—Judge Kent. November 2i, 1917.
Hal B. Wimberly, for plaintiff in error.

E. L. Stephens, solicitor-general, contra.

2. So far as the record brings to this court any question of review there is nothing attacking the legal sufficiency of the indictment. It charges a violation of only one criminal statute, and the verdict is not illegal for the reasons urged in the first ground of the amendment to the motion for a new trial. Brazil v. State, 117 Ga. 32 (2) (43 S. E. 460); Martin v. State, 10 Ga. App. 795 (74 S. E. 304).
3. Grounds 2 and 3 of the amendment to the motion for' a new trial are not complete within themselves. To determine them would' require reference to other parts of the record, and, under numerous decisions of this court and of the Supreme Court, such assignments of error will not be considered. Braxley v. State, 17 Ga. App. 196 (4) (86 S. E. 425); City of Atlanta v. Sciple, 19 Ga. App. 694 (1), 696 (92 S. E. 28), and cit.; Smiley v. Smiley, 144 Ga. 546 (2) (87 S. E. 668); Louisville & Nashville R. Co. v. Ogles, 146 Ga. 20 (90 S. E. 476); Bowen v. Smith-Hall Grocery Co., 146 Ga. 157 (4) (91 S. E. 32).
4. The evidence supports the verdict.

Judgment affirmed.


Broyles, P. J., and Harwell, J., concur.